                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

JESSICA M. PROANO,

               Plaintiff,

vs.                                                                          2:18-cv-00612-KRS

ANDREW SAUL, Commissioner
of the Social Security Administration,

               Defendant.


             ORDER GRANTING PLAINTIFF’S MOTION FOR EAJA FEES

       THIS MATTER comes before the Court upon Plaintiff’s Motion for Attorney Fees

Pursuant to the Equal Access to Justice Act (“EAJA”) (Doc. 26), filed June 3, 2019. Having

reviewed the motion, Defendant’s Response in Opposition (Doc. 27), and Plaintiff’s subsequent

Reply (Doc. 28), the Court FINDS and CONCLUDES that Plaintiff’s motion should be granted

as set forth below.

       The EAJA was enacted on the premise that some individuals “may be deterred from

seeking review of…unreasonable governmental action” due to the resource and expertise

disparity between these individuals and the government. H.R. Rep. 96-1148, p. 5. To reduce

these deterrents, the Act permits certain prevailing parties to recover attorney fees and other

expenses unless the government can establish that its position was substantially justified or the

Court finds that special circumstances make the award unjust. 28 U.S.C. § 2412(d)(1)(A).

Defendant asks the Court to deny Plaintiff’s motion on the latter ground arguing, in sum, that

Plaintiff’s attorney failed to present pertinent evidence during the agency proceedings. (Doc.

27). The Court is not swayed by Defendant’s argument.




                                                                                         Page 1 of 4
       In 2014, Plaintiff filed applications for Social Security disability benefits, alleging that

she had been disabled since April 1, 2013, due to hypoglycemia, obsessive compulsive disorder,

and a learning disability. (AR 261, 265). Following an unfavorable decision issued by

Administrative Law Judge (“ALJ”) Frederick Upshall on April 27, 2017, (AR 32-52), Plaintiff

asked the Appeals Council to review her claim. In connection with her request for review,

Plaintiff submitted additional evidence including treatment notes from Presbyterian Medical

Services and a Medical Assessment of Ability to do Work-Related Activities (Mental) completed

by Dr. Steven K. Baum. (AR 10, 16). On February 6, 2018, the Appeals Council denied

Plaintiff’s request, finding that the evidence did not relate to the period at issue. (AR 9-10).

Upon denial, ALJ Upshall’s decision became the final decision of the Commissioner.

       On April 5, 2018, Plaintiff submitted to the Appeals Council a request to reopen along

with a report, authored by Dr. Baum, which detailed the results of psychological tests the doctor

administered in 2017 and 2018. (AR 7). Again, the Council determined that the evidence did

not relate to the relevant timeframe and it declined to reopen Plaintiff’s claim. (Id.).

       On December 20, 2018, Plaintiff filed a Motion to Reverse and Remand the

Commissioner’s determination, arguing that (1) the Appeals Council improperly rejected new,

material, and chronologically pertinent evidence; (2) the ALJ improperly weighed the opinion of

examining psychologist Randall Rattan, Ph.D.; (3) the ALJ improperly rejected the assessments

of treating provider, Troy Hill, LMFT; and (4) the ALJ failed to support his step five finding

with substantial evidence. See Doc. 20.

       On February 25, 2019, Defendant filed an Unopposed Motion for Remand Pursuant to

Sentence Four of 42 U.S.C. § 405(g) (Doc. 22). In support of his motion, Defendant explained

that “remand for further proceedings is warranted.” Id. at 1. Accordingly, on March 4, 2019, the



                                                                                           Page 2 of 4
Court entered an order of reversal and remand (Doc. 23) and entered a judgment in favor of

Plaintiff (Doc. 24).

       As the prevailing party in the civil action, Plaintiff filed the instant motion requesting

EAJA fees in the amount of $5,433.80. Defendant argues, however, that Plaintiff’s attorney

should not be rewarded for his lack of diligence during the administrative proceedings. In

support, Defendant explains that because Plaintiff did not submit Dr. Baum’s report while her

claim was still pending before the Appeals Council, “it is not entirely clear” whether the

evidence “could have supported a remand on the merits.” (Doc. 27, p. 3). Defendant adds that

“[p]erhaps had the Appeals Council had Dr. Baum’s report, the outcome, or at least the Appeals

Council’s discussion, would have been different.” (Doc. 27, p. 5). Defendant’s argument is

without merit.

       As an initial matter, Defendant does not allege that Dr. Baum’s report had any impact on

his decision to voluntarily remand Plaintiff’s claim for further proceedings. In fact, Defendant’s

Unopposed Motion for Remand does not provide any explanation as to why further proceedings

were necessary. To this end, Defendant’s voluntary remand may have been based on any one of

Plaintiff’s four arguments or an alternate error Defendant discovered during litigation.

Moreover, the Appeals Council considered Dr. Baum’s report in conjunction with Plaintiff’s

request to reopen and determined that it did not pertain to the relevant timeframe. The Court

cannot discern what argument Defendant is attempting to make by averring that the Appeals

Council’s discussion and/or decision might have been different if the Council had the report prior

to the close of proceedings. Regardless, Defendant has not alleged any equitable considerations

which would trigger the EAJA’s special circumstances provision. See, e.g., Scarborough v.

Principi, 541 U.S. 401, 423 (2004).



                                                                                           Page 3 of 4
       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Attorney Fees Pursuant to

the Equal Access to Justice Act (Doc. 26) is GRANTED and Plaintiff is awarded $5,433.80 in

attorney fees pursuant to the EAJA, 28 U.S.C. § 2412(d). See Astrue v. Ratliff, 560 U.S. 586,

591-93 (2010) (EAJA fees are paid to the prevailing party, not the attorney).

       Payment of this amount shall constitute a complete release from and bar to any and all

claims Plaintiff may have relating to EAJA fees in connection with this action. The EAJA award

is without prejudice to Plaintiff’s attorney’s right to seek attorney fees pursuant to 42 U.S.C. §

406(b), subject to the offset provisions of the EAJA. See 28 U.S.C. § 2412(c)(1) (2006).

       IT IS FURTHER ORDERED that, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).




                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE




                                                                                         Page 4 of 4
